Citation Nr: 0006106	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  97-12 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether the overpayment of $97,866.67 in improved disability 
pension benefits was properly created.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 decision of the Committee on 
Waivers and Compromises (COWC) in Roanoke, Virginia Regional 
Office (RO).  This case was previously remanded by the Board 
for further development in December 1998.  That development 
has been completed and the case is now ready for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The overpayment in question was created on the basis of a 
previously waived overpayment and on the improper inclusion 
of income of a woman to whom the veteran was not legally 
married.

3.  During the period at issue, the veteran and his legal 
spouse were estranged.


CONCLUSION OF LAW

The overpayment of improved pension benefits in the 
calculated amount of $97,866.67 was not properly created.  
38 U.S.C.A. §§ 5107, 103(c) (West 1991); 38 C.F.R. 
§§ 1.911(c), 3.1(j), 3.102, 3.205, 3.660(a) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the claim on appeal is well 
grounded under 38 U.S.C.A. § 5107(a).  The Board is satisfied 
that all relevant facts have been properly developed and no 
further assistance to the veteran is required in order to 
comply with 38 U.S.C.A. § 5107 (a).

Pertinent Facts

The veteran's original claim for pension benefits was 
received at the RO in June 1973.  In an October 1973 rating 
decision, the RO granted non-service-connected pension 
benefits effective from June 28, 1973.  A divorce decree is 
of record showing that the veteran was legally divorced from 
his first wife in July 1978; the veteran informed the RO of 
the divorce in June 1979.  In an August 1979 letter, the RO 
informed the veteran that his election to receive Improved 
Pension was made effective from January 1, 1979.  A 
certificate of marriage is of record showing that the veteran 
married his second wife in September 1981.   In Eligibility 
Verification Reports (EVRs) dated from January 1986 through 
February 1993, the veteran reported that he was not married 
and therefore there was no spousal contribution to family 
income.

In an October 1992 letter, the RO informed the veteran that 
his payments were being terminated effective from February 1, 
1989, because of $15,761 in unreported income earned in 1989.  
A notice of overpayment of $8,926.67 was mailed to the 
veteran in March 1993; he was provided with his appellate 
rights.  In a March 1993 letter, the veteran petitioned for 
waiver of the indebtedness.  COWC granted a waiver for that 
amount in a May 1993 decision.  In March 1996, the RO 
received from the veteran a copy of a marriage certificate to 
his third "wife," showing a marriage date in December 1984.  
In an April 1996 letter, the RO informed the veteran that his 
benefits had been terminated effective from January 1, 1985, 
because he had been married since December 1984.  In a 
February 1996 letter, the RO informed the veteran that it was 
proposing to terminate his benefits effective June 28, 1973, 
because of the failure to report that he was married.  After 
again receiving a request for waiver, COWC determined in an 
April 1996 decision, from which this appeal was taken, that 
the veteran was not entitled to waiver of indebtedness in the 
amount of $97,866.67.  

In his October 1996 personal hearing at the RO and his August 
1998 personal hearing before the undersigned Member of the 
Board, the veteran argued, essentially, that the indebtedness 
in question was not properly created given that he was not 
legally married to his third "wife," whose countable income 
constitutes the reason for the indebtedness.  The veteran 
testified that he married his second wife in September 1981 
and, to the best of his knowledge at the time, obtained a 
valid annulment of that marriage in 1982.  He then remarried 
in December 1984.  He asserted that he did not find out until 
November 1995, when he applied to purchase a condominium, his 
marriage to his second wife had never been properly legally 
annulled.  As a result, he is of the opinion that the 
marriage to his third "wife" was not valid for VA benefits 
purposes and therefore the income attributable to his third 
wife should not be deemed countable for income verification 
purposes.  

The Board remanded this case in December 1998 to the RO for 
issuance of a statement of the case covering the issue of 
whether the indebtedness in question was properly created.  
In a January 1999 audit of the overpayment at issue, the RO 
informed the veteran that the first debt owed was $8,926.27 
and the second debt due was $88,940.40; this equated to 
$97,866.67 in total debt.  After issuance of the statement of 
the case, the veteran perfected his appeal, and the creation 
issue is properly before the Board.

Analysis

As the veteran clearly disputed the debt in this case, the 
threshold question before the Board in the present appeal is 
whether the overpayment of improved pension benefits, was 
properly created.  See Schaper v. Derwinski, 1 Vet. App. 430 
(1991); VAOPGCPREC 6-98 (April 24, 1998).  

A veteran, surviving spouse or child who is receiving 
pension, or a parent who is receiving compensation or 
dependency and indemnity compensation must notify the 
Department of Veterans Affairs (VA) of any material change or 
expected change in his or her income or other circumstances 
which would affect his or her entitlement to receive, or the 
rate of, the benefit being paid.  Such notice must be 
furnished when the recipient acquires knowledge that he or 
she will begin to receive additional income or when his or 
her marital or dependency status changes.  In pension claims 
subject to § 3.252(b) or § 3.274 and in compensation claims 
subject to § 3.250(a)(2), notice must be furnished of any 
material increase in corpus of the estate or net worth.  
38 C.F.R. § 3.660(a)(1).  Overpayments created by retroactive 
discontinuance of benefits will be subject to recovery if not 
waived.  38 C.F.R. § 3.660(a)(3).

Subject to certain limitations, the debtor has the right to 
informally dispute the existence or amount of the debt, to 
request waiver of collection of the debt, to a hearing on the 
waiver request, and to appeal the VA decision underlying the 
debt.  38 C.F.R. § 1.911(c).

As an initial matter, the Board notes that that the 
overpayment of $8,926.77, referred to by the RO in its 
January 1999 audit, stems from overpayment related to 
countable income that was not reported in conjunction with 
the veteran's employment in 1989.  As noted above, COWC 
granted a waiver of overpayment with respect to the first 
debt in a June 1993 decision.  The veteran was notified of 
that decision.  Therefore, the first debt is no longer at 
issue given that recovery has been waived.  Thus, the total 
amount of indebtedness still in controversy is the second 
debt of $88,940.40.  This second debt relates to the 
veteran's failure to report to the RO that he was married 
over the period January 1985 through December 1995.  As a 
result, the RO did not exclude the third wife's countable 
income from the veteran's pension benefits.

The evidence shows that the veteran married his second wife 
in September 1981 and that divorce pleadings were not filed 
in the state of North Carolina until July 1998.  The RO has 
correctly pointed out that a marriage certificate associated 
with the claims file shows that the veteran remarried in 
December 1984 and that EVRs submitted by the veteran from 
1986 through 1994 state that he was not married.  Moreover, 
the evidence shows that the veteran shared a joint bank 
account with the woman listed in the December 1984 marriage 
certificate from the state of Virginia.  While such evidence 
is probative of the veteran's bad faith, the Board finds it 
need not reach that issue.  

For VA benefits purposes, a marriage means a marriage valid 
under the law of the place where the parties resided at the 
time of marriage, or the law of the place where the parties 
resided when the right to benefits accrued.  38 C.F.R. § 
3.1(j).  Marriage is established in any of several ways 
including by a copy or abstract of the public record of 
marriage containing sufficient data to identify the parties, 
the date and place of marriage, and the number of prior 
marriages if shown on the official record.  38 C.F.R. 
§ 3.205(a)(1).  Where, however, necessary to a determination 
because of conflicting information, proof of termination of a 
prior marriage will be shown by proof of death, or a 
certified copy or abstract of final decree of divorce 
specifically reciting the effects of the decree.  38 C.F.R. 
§ 3.205(b).  

Such a final decree of divorce from the second wife was not 
obtained over the course of the accrued overpayment.  For 
that reason, the woman mentioned in the December 1984 
marriage certificate was not his legal spouse over the period 
in question, and thus her income should not have been deemed 
countable for improved pension eligibility verification 
purposes.

At the time the overpayment was accrued, therefore, the 
veteran was still legally married to his second wife, despite 
his indications in EVRs to the contrary.  However, the Board 
is of the opinion that given that the veteran and his second 
wife had not lived as husband and wife since their 
"annulment" in 1982, any reportable income she may have 
earned over the period in question should not serve to create 
an overpayment given that any funds earned were not available 
for the economic benefit of the veteran. 

Under these circumstances, the Board is of the opinion that 
the overpayment in question was not properly created.  Having 
decided that the indebtedness was not properly created, the 
Board need not address the issue of waiver of overpayment 
discussed by the RO in adjudications below.


ORDER

An overpayment in improved pension disability benefits in the 
amount of $97,866.67 was not properly created, and to this 
extent, the benefit sought on appeal in granted.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

